DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to the Drawings
The following corrections need to be made in Fig.1: (i) the chemical structure for Dicapryl Succinate is incorrect; (ii) there is no label for the third chemical structure (which should be “Heptyl Undecylenate”); (iii) the label “Hydrogenated farnosene” should be moved below the chemical structure, and the spelling for the label should be corrected. 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites that “the spreadable conditioning composition has a kinematic viscosity of less than or equal to about 100 centistokes” without specifying temperature at which the kinematic viscosity is measured.  This renders the scope of instant claim 33 indefinite because both viscosity and density are temperature-dependent. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-53 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al (US 2016/0120778 A1) in view of Eppler et al (US 2018/0289601 A1) (with Boskamp (US 2013/0085119 A1) which is being cited here merely to support the Examiner’s assertion that Greco’s dicaprylyl carbonate is a spreading agent having a viscosity between 0.5 and 12 centistokes).
	Greco teaches ([0002] and [0017]) a cleansing composition (for the skin and for make-up removal applications) comprising a combination of at least two emollients, which are materials used for cleansing the skin, hair, and eye lashes, the prevention or relief of dryness, or for the protection of the skin.  Greco aims to achieve a cleansing composition, which is silicone-free and non-irritating to users while leaving the skin feeling clean and without greasy residue ([0002]).  Greco teaches ([0017]) that examples of for the at least two emollients include hydrophobic compounds such as vegetable oils, mineral oils (e.g., petrolatum), fatty esters including those fatty esters of glycerol and the like.  Greco furthermore teaches ([0018]) that it is desirable to include a combination of a dry emollient and an oily emollient, and in Example 6, Greco specifically teaches a cleanser composition comprising dicaprylyl carbonate (as a dry emollient) and heptyl undecylenate (as an oily emollient), which teaches instant ester compound of claim 53.  Throughout the reference, Greco also teaches (see [0016], [0019], [0020], [0039], [0046], [0048], [0049] and [0062]) that in addition to the combination of a dry emollient and an oily emollient, its cleansing composition may also include other useful components such as mineral oils and extracts.
Greco does not teach the use of instant branched hydrocarbon.  Eppler first indicates ([0003]) that many personal care products (such as cosmetics) contain chemical materials derived from petroleum or extracted from plants and that using such materials not only depletes natural resources but also can cause blocked pores (when petroleum derived oils (such as mineral oil) are applied to the skin) which can result in trapped dirt and oil, leading to blackheads, pimples and other undesirable skin conditions.  As an alternative source to the petroleum derived chemical materials and plant extracted compounds, Eppler teaches ([0005]-[0009], [0017] and [0018]) the use of hydrogenated farnesene (instant branched hydrocarbon of claims 40, 46 and 52) shown below in a personal care composition formulated to be applied to skin, hair or nails for cleaning or degreasing (e.g., makeup remover or face cleanser):

    PNG
    media_image1.png
    70
    273
    media_image1.png
    Greyscale
.  Eppler teaches ([0050]-[0051]) that such compound possess many advantages such as solvencies, emollience, spreadability and/or viscosity and that due to these advantageous properties, its composition is compatible to be formulated in a wide range of personal care products including skin care products such as makeup remover or face cleanser.  As already discussed above, Greco teaches that examples of emollients that can be used in its invention include hydrophobic compounds such as mineral oils (e.g., petrolatum) and that in addition to the combination of a dry emollient and an oily emollient, its cleansing composition may also include other useful components such as mineral oils and extracts.  Based on Eppler’s teaching discussed above, it would have been obvious to one skilled in the art to use hydrogenated farnesene (instant branched hydrocarbon) in Greco’s personal care composition (instead of petroleum derived oils such as mineral oils or extracts) not only to prevent depleting natural resources and blocking of the pores (which can cause blackheads, pimples and other undesirable skin condition) but also to obtain other desired properties, such as solvencies, emollience, spreadability and/or viscosity, as taught by Eppler (besides, Eppler teaches ([0052], [0063] and [0072]) that its compound (hydrogenated farnesene) can be used together with at least one additional component such as emollient(s), and Greco’s cleaning composition does contain at least two emollients).  Thus, Greco in view of Eppler teaches the use of instant branched hydrocarbon (hydrogenated farnesene) and instant monoester  (heptyl undecylenate) prepared by reacting a C6-10 carboxylic acid with a C6-10 alcohol. 
	With respect to instant limitation “30-70 wt.% of the branched hydrocarbon”, Eppler teaches ([0052], [0063] and [0072]) that its compound (hydrogenated farnesene) can be used together with at least one additional component such as emollient and teaches ([0072]) that when the hydrogenated farnesene and one or emollients are used together, the emollient(s) can be included either as a major weight percent (i.e., 50 wt.% or more) component or as a minor weight percent (i.e., 50 wt.% or less) component of the composition depending on end use or application of the composition.  Thus, instant range (30-70 wt.%) for the amounts of the branched hydrocarbon would have been obvious to one skilled in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	With respect to instant limitation as to the kinematic viscosity range of less than or equal to about 100 centistokes and instant limitation as to the average spreading velocity of the composition (at 25oC) that is greater than that of the ester alone, since Greco’s heptyl undecylenate represents a preferred embodiment of instant ester and Eppler’s hydrogenated farnesene (or farnesane) represents a preferred embodiment of instant branched hydrocarbon, it is the Examiner’s position that the composition (as taught by Greco in view of Eppler) containing heptyl undecylenate and hydrogenated farnesene would naturally satisfy instant limitation of claim 33 as to the kinematic viscosity of the composition being less than or equal to about 100 centistokes as well as instant limitation of claim 33 as to the average spreading velocity being greater than that of the ester alone.  
	With respect to instant limitation “the homogeneous spreadable conditioning composition consisting essentially of”, although Greco in view of Eppler teaches a composition containing Greco’s dicaprylyl carbonate in addition to heptyl undecylenate (instant monoester) and Eppler’s hydrogenated farnesene (instant branched hydrocarbon), it is the Examiner’s position that the presence of dicaprylyl carbonate would not materially affect the basic and novel characteristics of the claimed invention for the following reason:  As evidenced by Boskamp (see [0014]), Greco’s dicaprylyl carbonate (which is an ester compound) is a spreading agent having a viscosity between 0.5 and 12 centistokes, which range meets instant viscosity range of less than or equal to about 100 centistokes.  Furthermore, Greco also aims to have a composition that does not have greasy feeling, and present specification (see paragraphs [0005]-[0006]) indicates that high spreading velocity leads to “lighter feeling” (i.e., non-greasy feeling implies high spreading velocity).  Thus, for these reasons, the presence of dicaprylyl carbonate in Greco’s composition would not materially affect the basic and novel characteristics of the claimed invention (see MPEP 2111.03)).  
	Thus, Greco in view of Eppler renders obvious instant claims 33-35 and 48-53.   
	With respect to instant claims 42-47, Greco teaches ([0024]) that its emollient can also be dioctyl succinate (another name for instant dicapryl succinate).  It would have been obvious to one skilled in the art to use dioctyl succinate as Greco’s emollient with a reasonable expectation of success.  The dioctyl succinate teaches instant dicapryl succinate of claim 47.  Thus, Greco in view of Eppler renders obvious instant claims 42-47.
	With respect to instant claims 36-41, Greco teaches ([0025]-[0026]) that its cleansing composition may additionally include an emulsifying agent, one of which examples is shown below:    

    PNG
    media_image2.png
    159
    133
    media_image2.png
    Greyscale
where R can be a linear, branched, saturated or unsaturated, C6-C30 alkyl moieties.  Based on such teaching, it would have been obvious to one skilled in the art to use the compound shown above (with the R groups being C6 linear alkyl groups) in Greco’s cleansing composition with a reasonable expectation of success.  Such compound teaches instant glyceryl triheptanoate of claim 41.  Therefore, Greco in view of Eppler renders obvious instant claims 36-41.
Double Patenting
Claims 33-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,229,589 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of pat.’589 teaches the following:

    PNG
    media_image3.png
    412
    542
    media_image3.png
    Greyscale

The glyceryl triheptanoate of claim 1 shown above teaches instant ester of claim 41; the dicapryl succinate teaches instant ester of claim 47; and the heptyl undecylenate teaches instant ester of claim 53.  Claim 7 of Pat.’589 teaches that the branched hydrocarbon of its claim 1 is hydrogenated farnesene.  Furthermore, claim 1 of Pat.’589 teaches that each of the branched hydrocarbon and the ester are independently vegetable-derived.  Thus, claims 1 and 7 of Pat.’589 renders obvious instant claims 33-53.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        October 22, 2022